Citation Nr: 1529135	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-09 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hand tremor, to include as a result of chemical exposure.

2.  Entitlement to service connection for a chronic respiratory disability, to include as a result of chemical exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the issues as reflected on the title page to comport with the evidence.  

In a December 2012 statement, the Veteran requested a copy of his service treatment records.  The Board has interpreted the Veteran's correspondence as a request for assistance under the Freedom of Information Act (FOIA).  Although the agency of original jurisdiction (AOJ) acknowledged the request in a January 2015 letter, there is no indication upon review of the file that he has been provided with the requested records.  As the Veteran's claims are being remanded for additional development, there is no prejudice to the Veteran in referring his FOIA request to the AOJ for appropriate action.

In the Veteran's April 2013 substantive appeal, he requested a Travel Board hearing.  Although the January 2014 Certification of Appeal notes that a hearing was to be scheduled, in September 2014, the Veteran withdrew his hearing request.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a disability manifested by bilateral hand tremor and a respiratory disability, manifested by coughing, chest tightness, and shortness of breath, to include as a result of chemical exposure.   

In association with his June 2011 notice of disagreement, the Veteran submitted pertinent documentation regarding use of chemical agents at Fort McClellan during the relevant period.  Chemicals thought to have been used were noted to include mustard gas and other nerve agents.  

The Veteran's DD Form 214 reflects his military occupational specialty (MOS) was chemical equipment repairman.  Service personnel records reflect duty stations included Fort McClellan, Alabama, and Germany.  

Service treatment records are negative for complaints or findings of hand tremor or a respiratory disability.  The Board notes that a September 2010 response via the Personnel Information Exchange System (PIES) reflects that all available service treatment records were forwarded and are associated with the file.  

VA inpatient records in 1970, only a few years after separation, reflect complaints of an almost constant lump or tightness in his throat, a hurting in his neck that cut off his breath, hands shaking/tremor, and sleep difficulty.  A history of nervous trouble was noted to have had its onset during service in 1966 while stationed in the Dominican Republic.  Diagnoses entered included anxiety neurosis and marital maladjustment.  

A March 1986 VA treatment record reflecting an assessment of chest wall pain notes the Veteran had seen many doctors, had had good work-ups, to include an electrocardiogram (EKG), x-rays, a stress test, and a brain scan, and had been seeking a 3rd opinion.  The referenced clinical records do not appear to be associated with the file.  

A December 2008 private record reflects complaints of congestion.  In September 2010 correspondence, the Veteran stated that he has had chronic respiratory symptoms, to include cough, as well as shaking hands, for many years.  

In view of the above, the Board finds additional development is required to include not only attempting to obtain pertinent records but also attempting to verify the Veteran's exposure, if any, to mustard gas and/or any environmental agent in accordance with established procedures.  See VA's Adjudication Procedure Manual at M21-1, Part IV.  As such, the AOJ must undertake any necessary development to verify the Veteran's chemical exposure, to include while stationed at Fort McClellan in 1964.  

In addition, the Board notes that a February 2015 examination request reflects examinations were scheduled with respect to the issues on appeal.  Although a March 2015 record reflects the examinations were cancelled, the reason for the cancellation was: "Case Cancelled Due To Veteran Confirmed."  To the extent that that reason cited implies that the Veteran cancelled the examinations, it is unclear whether the Veteran desired to reschedule the examination, or whether he declined VA examination altogether with respect to the claims, in which case the claims are decided on the evidence of record.  38 C.F.R. § 3.655.  

The Board notes that in his substantive appeal, the Veteran specifically indicated he wanted a VA examination, and the record contains at least some evidence of recurrent symptoms of hand and respiratory conditions.  Because the Veteran has complaints of hand tremor and respiratory symptoms and there is contemporaneous evidence of some of the same symptoms, as well as at least an indication there may be a link, the Board finds that the Veteran should be afforded another opportunity to present for VA examination with respect to the claims.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, any relevant treatment records not already of record, to include the clinical records referenced in the March 1986 VA treatment record.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to bilateral hand tremor and a respiratory disorder.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records.  

3.  Undertake any necessary development to verify the Veteran's claimed chemical exposure at Fort McClellan, including contacting the U.S. Army and Joint Services Records Research Center or other appropriate agency.  A list of the chemicals that the Veteran was exposed to, or may have been exposed to, should be compiled if possible.  Any additional action necessary for verification of the exposure should be accomplished.  If in-service chemical exposure cannot be verified or conceded, the AOJ should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information and describe any further action to be taken.  They should be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the hand tremor claim.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hand tremor is related to active service, to include any verified exposure to chemicals during service.  

A complete rationale for all opinions expressed should be provided.  

5.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory disability is related to active service, to include any verified exposure to chemicals during service.  

A complete rationale for all opinions expressed should be provided.  

6.  Additionally, inform the Veteran that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with an original compensation claim may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

If the Veteran does not attend a scheduled examination, include the notification letter of the examination in the claims file.

7.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

